                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION
______________________________________________________________________________

WISCONSIN GAS LLC,

                               Plaintiff,

                v.                                            Case No. 2:20-cv-1334

AMERICAN NATURAL RESOURCES
COMPANY,

                        Defendant.
______________________________________________________________________________

     PLAINTIFF’S UNOPPOSED MOTION TO AMEND SCHEDULING ORDER
______________________________________________________________________________

       Pursuant to Fed. R. Civ. P. 6(b) and 7(b), Plaintiff Wisconsin Gas LLC (“Wisconsin

Gas”), by and through its undersigned counsel, respectfully requests that the Court amend the

Scheduling Order (ECF No. 16) to extend by sixty (60) days all remaining deadlines contained

therein. In support of Wisconsin Gas’ Unopposed Motion, it states as follows:

       1.       The parties previously submitted a Joint Rule 26(f) Report and Discovery Plan

(ECF No. 14) and the Court thereafter entered a Scheduling Order (ECF No. 16).

       2.       Pursuant to the Scheduling Order, the parties exchanged Fed. R. Civ. P. 26(a)

Initial Disclosures on November 9, 2020. The current Scheduling Order contains the following

two remaining deadlines: (1) the parties may join other parties and amend the pleadings without

leave of court no later than July 30, 2021, and (2) the parties shall submit a joint proposed

schedule no later than August 6, 2021.

       3.       Wisconsin Gas requests a sixty-day extension of these deadlines to allow it

sufficient time to continue its efforts to resolve its contribution claims related to the Milwaukee




            Case 2:20-cv-01334-SCD Filed 07/14/21 Page 1 of 4 Document 23
Solvay Site with respect to other Potentially Responsible Parties (“PRPs”). In the months since

the Scheduling Order was entered, Wisconsin Gas has successfully resolved its contribution

claims against a second PRP through mediation. And Wisconsin Gas now has scheduled the first

day of a mediation with a third PRP for July 15, 2021, which is related to the same subject matter

underlying this contribution litigation. Wisconsin Gas has a tolling agreement with this PRP that

currently extends to September 1, 2021. Wisconsin Gas believes it is in the parties’ collective

best interests to give this mediation process an adequate opportunity to result in a successful

resolution.

        4.       Given the above, Wisconsin Gas respectfully requests that the Court extend the

two remaining deadlines in the current Scheduling Order by 60 days. Defendant American

Natural Resources Company does not oppose the relief sought herein. The new proposed

deadlines are as follows:

              a. The parties may join other parties and amend the pleadings without leave of court

                 no later than September 28, 2021;

              b. The parties shall submit a joint proposed schedule no later than October 5, 2021.

        5.       This is the first request to amend the Scheduling Order. Wisconsin Gas states it is

making this request in good faith and not for purposes of undue or unjustified delay, and states

further that no party will be prejudiced by the relief sought herein.

        WHEREFORE, Wisconsin Gas respectfully requests the Court grant its Unopposed

Motion to Amend the Scheduling Order and enter an Order in accordance with the amended

deadlines contained herein.


        Dated: July 14, 2021                    /s/ Joseph A. Cancila
                                                Joseph A. Cancila
                                                Matthew Kennison


                                           2
             Case 2:20-cv-01334-SCD Filed 07/14/21 Page 2 of 4 Document 23
                           RILEY SAFER HOLMES & CANCILA LLP
                           70 West Madison Street
                           Suite 2900
                           Chicago, IL 60602
                           (312) 471-8700
                           (312) 471-8701 (fax)
                           jcancila@rshc-law.com
                           mkennison@rshc-law.com


                           James Goldschmidt
                           QUARLES & BRADY LLP
                           411 E. Wisconsin Avenue
                           Suite 2400
                           Milwaukee, WI 53202
                           (414) 277-5663
                           james.goldschmidt@quarles.com

                           Attorneys for Wisconsin Gas LLC




                              3
Case 2:20-cv-01334-SCD Filed 07/14/21 Page 3 of 4 Document 23
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2021 I electronically transmitted the foregoing to the

Clerk’s Office using the CM/ECF System, which will send notice of the filing to counsel for all

parties having appeared of record.

                                              s/ Joseph A. Cancila
                                              Joseph A. Cancila
                                              RILEY SAFER HOLMES & CANCILA LLP
                                              70 W Madison Street
                                              Suite 2900
                                              Chicago, IL 60602
                                              (312) 471-8750
                                              jcancila@rshc-law.com




         Case 2:20-cv-01334-SCD Filed 07/14/21 Page 4 of 4 Document 23
